Citation Nr: 0515681	
Decision Date: 06/10/05    Archive Date: 06/21/05

DOCKET NO.  03-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 40 percent 
for degenerative disc disease of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1965 to August 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.

In April 2005, the veteran and his wife testified before the 
undersigned Veterans Law Judge at a videoconference hearing.  
A transcript of the hearing is associated with the claims 
file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will provide 
notification when further action is required on the part of 
the veteran.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2004)).  See VAOPGCPREC 7-2003 (Nov. 19, 
2003), as to retroactivity of the VCAA regulations.

Under the VCAA law and regulations, VA has a duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2) (2004).  VA also has a duty to notify the 
claimant as to any information and evidence needed to 
substantiate and complete a claim, and as to what part of 
that evidence is to be provided by the claimant and what part 
VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1) (2004); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).  In addition, VA has a duty 
to assist claimants in obtaining evidence needed to 
substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2004).  See also Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); VAOPGCPREC 1-2004 (Feb. 
24, 2004).

Consistent with the VCAA, the Board finds that additional 
evidentiary development is required before final adjudication 
of the veteran's claim.

During his April 2005 hearing, the veteran indicated that he 
had last visited the VA medical center in January 2005.  
Furthermore, the veteran stated that he had last been treated 
for his back at the VA medical center in October 2004.  These 
medical records are not associated with the veteran's claims 
file.  The Board feels that this evidence may be probative to 
the veteran's claim.  Therefore, a remand is necessary in 
order to associate this information with the veteran's claims 
file.

Thus, due process requires that this case be REMANDED to the 
RO for the following action:

1.  The RO should request the additional VA 
records to which the veteran made reference 
during his April 2005 hearing before the 
Board.  Specifically, the RO should request 
records of the veteran's treatment with the 
VA Palo Alto Healthcare System, from May 
2004, the date of the most recent evidence 
associated with the veteran's claims file at 
present.

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issue currently 
on appeal.  (The Board notes that this case 
has been pending during several amendments to 
the regulations for evaluating disabilities 
of the spine.)  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).


